Dissent by Judge NOONAN; Dissent by Judge REINHARDT.
The panel has voted to deny appellee’s petition for rehearing and to reject the suggestion for rehearing en banc.
The full court was advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes in favor of en banc consideration. Fed.R-App.P. 35.
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.